John I. Purtle, Justice, dissenting. I agree with the majority that the language of Amendment 17 is clear. However, I cannot agree that it clearly prohibits the purchase of land upon which a jail or other facility may be constructed. There is absolutely no mention of purchasing lands in the Amendment. The majority rely on Carter v. Cain, 179 Ark. 79, 14 S.W.2d 250 (1929) as precedent for the decision handed down today. The only resemblance to the present case is that both cases were argued upon the interpretation of Amendment 17. Carter involved the construction of a courthouse, not acquisition of lands. Although I disagree with the interpretation of Amendment 17 in the Carter case, I find it is not inapposite in the present case. Amendment 17 provides that the people shall vote “for construction” or “against construction” and “for tax” or “against tax.” There is no provision for voting for the purchase of land. Washington County is under a federal court order to do something to improve its jail, and this court is assisting in putting the county officials in contempt of the federal court. It is not the business of this court to go about telling the counties and cities, or the state for that matter, how to spend their money. While relying on Carter, the majority ignore a passage (at page 89) which states: If the county had money with which to build a courthouse or jail, there would of course be no occasion to submit the question to the qualified electors as to whether they would or would not vote a tax. No tax would be necessary. Carter also held that in construing a constitutional amendment, courts should give words their most natural and obvious meaning. There is no dictionary or other book or writing including any trade publication which defines “construction,” “reconstruction,” or “extension” to include a purchase of land. To give such construction to these ordinary words is to ignore the rule set forth in Carter and hundreds of other cases since decided by this court. The Arkansas General Assembly attempted to remove any doubt about construction of jails and courthouses when it enacted Act 60 of 1972. This statute [Ark. Stat. Ann. § 17-924 (Repl. 1980)] attempted to clarify Amendment 17 as it relates to authority to construct county jails from funds on hand and grants received. This statute (set out in part in the majority opinion) specifically states that counties may construct and/or improve jails when there is surplus money available such as is present in this case. Surely the framers of Amendment 17 took for granted the counties would provide constitutional jail facilities. It is not unreasonable to suppose that passage of Amendment 17 was conditional upon the assumption that the citizens of a county already provided constitutional jails but might want to go further and provide even more modern facilities. If we ignore this premise and hold that the Amendment requires voter approval, then the Amendment is unconstitutional because it allows the continued operation of jails whose condition may constitute cruel and unusual punishment. The voters of many counties may never vote to improve their jails. The opinion as written reaches the absurd result that a county cannot pay for a jail or courthouse facility from funds on hand regardless of the amount of funds available. This is the same as holding a person may not pay cash for a home when there is a statutory procedure for buying it on credit. I find the majority opinion confusing. For example, it states: “We think the Amendment means the county may not undertake the construction . . . except where it has the necessary funds on hand ...” That conflicts with the holding of the court in the final result. The opinion holds Act 60 of 1972 to be inapplicable. That part of Act 60 which authorizes counties to construct jails from “Available surplus operating moneys” seems to me to be clearly applicable here. Either Act 60 is unconstitutional or it is applicable. Its constitutionality is not attacked. Therefore, it is applicable. The opinion then construes Amendment 17 to provide “the electors of a county can vote on whether or not to authorize construction of a jail, courthouse or hospital to be funded by a tax increase.” That was never in issue. There is no tax proposal before us. Nevertheless, that is exactly the meaning of Amendment 17. It is in no manner designed to regulate the purchase of land. I would reverse.